Exhibit No. 12(c) FLORIDA POWER CORPORATION d/b/a PROGRESS ENERGY FLORIDA, INC. Computation of Ratio of Earnings to Fixed Charges and Ratio of Earnings to Fixed Charges and Preferred Dividends Combined For the Years Ended December 31 (dollars in millions) EARNINGS, AS DEFINED: Net Income $ Fixed charges, as below Income taxes Total earnings, as defined $ FIXED CHARGES, AS DEFINED: Interest on long-term debt $ Other interest 16 19 16 28 10 Imputed interest factor in rentals - charged principally to operating expenses 3 3 3 3 4 Total fixed charges, as defined Preferred dividends, as defined 2 2 2 2 2 Total fixed charges and preferred dividends combined $ Ratio of Earnings to Fixed Charges Ratio of Earnings to Fixed Charges and Preferred Dividends Combined
